DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Objections: Claim 9 has been amended accordingly and the objections are withdrawn.

Claim Rejections under 35 USC 102(a)(1):
Applicant’s Argument: Applicant argues that the cited portions of Rajendran fails to teach the amended portion of claim 1, specifically, “Adaptively adjusting a number of information packets within the effective window to include in at least one subsequent coded packet to be transmitted in the first channel, wherein the number of information packets to include in the at least one subsequent coded packet is based on the estimated channel behavior.” Rajendran does not teach additional frames sent in a retransmission or adjusting based on DoF as in claim 6. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims changing the scope of the invention thus necessitating a new grounds of rejection with a reference discovered in an updated search. 

Claim Rejections under 35 USC 103
Applicant’s Argument: Applicant argues regarding claim 13 that Hua in view of secondary references fails to teach “responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information that includes an adaptively adjusted number of information packets from the effective window based on the estimate of the total rate of the plurality of paths; and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet” as claimed. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims changing the scope of the invention thus necessitating a new grounds of rejection with a reference discovered in an updated search. Examiner notes that Hua teaches determining different paths for new packets and retransmitted packets, and may be modified as below by Anderson, a new reference found in an updated search, to specify that packets transmitted are linear combinations where the size is adjusted based on channel behavior over time, thus new and retransmitted packets are coded packets and FEC packets respectively, the FEC packet considered to be a random linear combination of previously sent packets since ¶0023 of Applicant’s specification indicates an FEC is a random linear combination of information packets. 

Double Patenting
Claim 1-2, 4-6, 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9025607 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 9025607 (‘607)
A computer implemented method to provide adaptive causal network coding, the method comprising: 

estimating a channel behavior of the first channel using information received or determined by the sender, wherein the information is based upon one or more coded packets transmitted from the sender to a receiver over the first communication channel; 
and adaptively adjusting a number of information packets within the effective window to include in at least one subsequent coded packet to be transmitted in the first channel, wherein the number of information packets to include in the at least one subsequent coded packet is based on the estimated channel behavior.




Claims 2, 6, 8, 10-12, are rejected by claim 1 of ‘607 which teaches point-to-point communication, determining DoFs and constructing random linear combinations with adaptive sizes.

Claim 1-2, 6, 8, 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9185529 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 12, 11, 7 of 9185529
A computer implemented method to provide adaptive causal network coding, the method comprising: 
generating, by a sender, a coded packet for transmission in a first communication channel, wherein the coded packet is a combination of a subset of a first number of information packets within an effective window; 
estimating a channel behavior of the first channel using information received or determined by the sender, wherein the information is based upon one or more coded packets transmitted from the sender to a receiver over the first communication channel; 
and adaptively adjusting a number of information packets within the effective window to include in at least one subsequent coded packet 



11. The method of claim 7, further comprising : adjusting at least one of: a number of coded segments to transmit to the second node, a number of segments in a coding block, a length of segments in a coding block, a number of coded segments within a transmission round, and a maximum number of coded segment transmission rounds, based at least in part on channel-related information.

12. The method of claim 11, wherein: the channel-related information includes at least one of : channel estimates generated within the first node and feedback information received from the second node.


U.S. Patent No. 9185529 B2 teaches adjusting a transmission on a channel based on channel estimates i.e. behavior. Claims 2, 6, 8 and 10-12 further rejected based on claim 12 of U.S. Patent No. 9185529 B2 which teaches feedback and random linear combinations with modified DoFs . Proper correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (“Anderson”) (US 20160191402 A1).

Regarding claim 1, Anderson teaches:
A computer implemented method to provide adaptive causal network coding [¶0031 figure 2], the method comprising: 
generating, by a sender, a coded packet for transmission in a first communication channel, wherein the coded packet is a combination of a subset of a first number of information packets within an effective window [¶0028-31, network module generates a coded data packet including data blocks i.e. information packets within an effective window i.e. the time at which the packet is generated, for sending on a channel ¶0030]; 
estimating a channel behavior of the first channel using information received or determined by the sender, wherein the information is based upon one or more coded packets transmitted from the sender to a receiver over the first communication channel [¶0028- 31 sender estimates channel behavior i.e.  data loss rate]; 
and adaptively adjusting a number of information packets within the effective window to include in at least one subsequent coded packet to be transmitted in the first channel, wherein the number of information packets to include in the at least one subsequent coded packet is based on the estimated channel behavior [¶0031 in response to channel behavior, increase number of data blocks i.e. information packets in a coded data packet].


The method of claim 1, wherein the number of information packets to include in the at least one subsequent coded packet is based on a degrees of freedom (DoF) needed by the receiver [¶0028-36, add or reduce data blocks to a subsequent transmission based on DoF needed, Examiner interpreting a DoF to be representative of data blocks that needs retransmission, these being data blocks corresponding to a new unit of information not seen by receiver or a needed transmission considered DoF as the claim does not further define this term and the specification only relates it to a retransmission criterion].

Regarding claim 8, Anderson teaches:
The method of claim 1, further comprising, by the sender, adding degrees of freedom (DoF) based on the estimated channel behavior of the first channel [¶0028-31, based on data not received at receiver, data blocks increased in coded packet for retransmission for larger coded data blocks in retransmission considered adding degrees of freedom].

Regarding claim 10, Anderson teaches:
The method of claim 1, wherein the subsequent coded packet is a random linear combination of one or more information packets [¶0028-32 random linear combination of data blocks as an initial and subsequent transmission].

Regarding claim 11, Anderson teaches:
The method of claim 10, wherein a number of information packets included in the random linear combination is based on a retransmission criterion [¶0028-32 number of data blocks in coded packet based on packet loss rate considered retransmission criterion].

Regarding claim 12, Anderson teaches:
[¶0028-32 finite number of packets i.e. data blocks in the coded packet considered bounded].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”) (US 20160191402 A1) in view of Wang et al. (“Wang”) (US 20170111934 A1).

Regarding claim 2, Anderson teaches:
The method of claim 1, wherein the first communication channel includes a communication channel between the sender and a receiver [Figure 1 ¶0028-32].
Anderson teaches a channel between sender and receiver but does not expressly teach point-to-point can exist between the two however Wang teaches channel can be point-to-point between sender and receiver [¶0043-46, point-to-point between user and eNB].
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”) (US 20160191402 A1) in view of Rajendran et al. (“Rajendran”) (US 20170111856 A1).

	Regarding claim 3, Anderson teaches:
The method of claim 1.
Anderson teaches packet loss rate but not average erasure however Rajendran teaches wherein estimating a channel behavior of the first channel comprises determining an average erasure rate of the first channel [¶0041-43, first device adapts future transmissions based on channel behavior determined using average frame erasure rate]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Anderson by measuring average erasure rate. Anderson measures packet loss during communication to modify coded packets and it would have been obvious to modify Anderson to measure specifically average erasure rate as in Rajendran who teaches this is a form of measuring packet loss to determine channel conditions and modify redundancy information for alleviating effects of channel ¶0041-42.

Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”) (US 20160191402 A1) in view of Yang et al. (“Yang”) (US 20150180613 A1).

Regarding claim 4, Anderson teaches:
The method of claim 1, wherein the channel behavior of the first channel is estimated based on feedback acknowledgements [¶0016, ¶0028, ¶0030 teaches ACK for sent packets]. 
[¶0049-50, UE receives ACK/NACK on a HARQ feedback channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Anderson to measure channel statistics based on ACK and NACK received on second channel. Anderson teaches a feedback message but does not expressly teach on a second channel and where the feedback is ACK/NACK however it would have been obvious to modify Anderson such that the feedback is on a second channel with ACK/NACK as in Yang to determine if new or existing data from the HARQ buffer should be transmitted ¶0040 and to allow for retransmission ¶0043. 

Regarding claim 5, Anderson-Yang teaches:
The method of claim 4, wherein the feedback acknowledgements are one or more of an acknowledgment (ACK) and a negative acknowledgement (NACK) [¶0049-50, UE receives ACK/NACK on a HARQ feedback channel as in Yang see rationale for combination as in claim 4].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”) (US 20160191402 A1) in view of Cheng et al. (“Cheng”) (US 20050042985 A1).

Regarding claim 7, Anderson teaches:
The method of claim 1.
Anderson teaches a channel with loss rate but not a BEC however Cheng teaches wherein the first channel is a binary erasure channel (BEC) [¶0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Anderson to indicate the channel is a BEC. Anderson teaches a channel for examining behavior and adapting transmission but does not indicate a BEC. It would have been obvious to modify the channel of Anderson such that it is a BEC as in Cheng to implement a three-state channel to erase unreliable feedback information and minimize throughput damaging errors ¶0003. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”) (US 20160191402 A1) in view of Hoffmann et al. (“Hoffmann”) (US 20010048709 A1).

Regarding claim 9, Anderson teaches:
The method of claim 8.
Anderson teaches DoFs but does not teach FEC mechanisms however Hoffman teaches
 wherein the DoF is added via an a priori FEC mechanism and a posteriori FEC mechanism [Hoffmann ¶0049, ¶0065, wherein adding degrees of freedom from FEC mechanisms comprising a priori FEC and a posteriori FEC mechanism, see Figure 2 with ¶0049, block 61 and FEC considered to comprise a priori and a posteriori FEC mechanisms respectively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of the transmission by adding degrees of freedom using FEC mechanism. It would have been obvious to modify the invention of Anderson to specify in adding redundant signals to be adding DoFs using FEC as in Hoffmann for added flexibility ¶0049 and implementing error correction without additional latencies ¶0015.


Claim 13-14, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (“Hua”) (US 20110103377 A1) in view of Anderson et al. (“Anderson”) (US 20160191402 A1).

Regarding claim 13, Hua teaches:
A computer implemented method to provide adaptive causal network coding in a multipath (MP) communication channel [Figure 1A shows multipath channels between 104, 106, Figure 5B shows multiple links and ¶0025 and ¶0085 multiple links used], the method comprising: 
transmitting, by a sender, one or more coded packets in a multipath (MP) communication channel comprising a plurality of paths [¶0074-75, Figure 4B, send a first packet, wherein channel is multiple paths or links Figure 5B, ¶0084-85 shows a number of links for transmission comprising a MP channel see ¶0085]; 
[¶0084-91, determine total packet loss rate of connection comprising links as each time links are increased, packet rate is measured again see Figure 5C, step 502 packet loss rate of channel considered total rate of links]; 
and responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information [¶0084-88 packet loss rate is measured for new packets sent, thus new packets are sent on at least a first link of the multiple links, ¶0074-75 Figure 4B also shows new packets transmitted with retransmitted packets using the multiple links ¶0082-91]; 
and determining at least a second path of the plurality of paths on which to send a retransmission of a packet [¶007-75, ¶0082-88, retransmissions are increased thus a retransmission of a packet is determined on at least a second path of the multiple links Figure 5B 503, 504, 506, and further may be on additional added links as in Figure 5C see ¶0091-99 where new links are added and retransmissions occur thus may occur on the new second link]; 
wherein determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths [¶0084-88, ¶0091-99 increase retransmission based on total packet loss rate].
Hua teaches retransmission but not a coded packet and FEC packet however Anderson teaches wherein a coded packet is a combination of a subset of information packets within an effective window and retransmission of a forward error correction (FEC) packet [¶0028-32, ¶0019 initially coded packets are sent with include combination of data blocks within an effective window i.e. transmission time, and retransmission includes FEC packet considered linear combination of data blocks as a retransmission  for error correction in initial and retransmission being random linear combination packet during a “window” i.e. time of transmission, considered FEC packet as defined by Applicant].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the coded packet is a combination of packets and the retransmission is a forward error correction packet in Hua. Hua teaches retransmission based on channel conditions but does not teach the packet being a combination as claimed however it would have been obvious to modify Hua to create coded and FEC packets as in Anderson who teaches coded packets and FEC packets i.e. 
Hua teaches determining channel behavior but does not teach modifying the combination of packets however Anderson teaches a new coded packet of information that includes an adaptively adjusted number of information packets from the effective window based on the estimate of the total rate of the plurality of paths [¶0028-32, total rate used to determine new number of information blocks in a subsequent coded packet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the coded packet contents are modified based on channel behavior in Hua. Hua teaches new transmissions on a link and retransmission on a second link based on channel conditions but does not teach modifying a random linear combination however it would have been obvious to modify Hua such that each transmission including new and retransmissions are linear combination of data blocks with sizes adjusted according to channel state as in Anderson who teaches this is desirable because each distinct coded data packet received will contain more data blocks that can be decoded ¶0031 enabling receiver to ignore lost data packets ¶0016.

Regarding claim 14, Hua-Anderson teaches:
The method of claim 13, wherein determination that a retransmission is needed is based on a check of the estimate of the total rate against a retransmission criterion [Hua ¶0084-88, retransmission criterion triggered based on total rate compared to threshold being the retransmission criterion as retransmissions are increased i.e. needed].

Regarding claim 15, Hua-Anderson teaches:
The method of claim 13, wherein the estimate of the total rate is determined based on feedback acknowledgement received by the sender [Hua ¶0084-88 packet loss is measured, based on packet recording packet lost from receiver to sender ¶0075].
[¶0028-32 packets acknowledged being multiple].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the retransmissions are based on feedback. Hua teaches retransmission based on feedback but does not teach multiple acknowledgements however it would have been obvious to modify Hua to teach multiple items of feedback as in Anderson who in ¶0030 teaches ACK for each packet thus multiple items of feedback and this is for determining packet loss rate and enabling decoding of packets based on increasing or decreasing number of information packets ¶0030-31. 

Regarding claim 17, Hua-Anderson teaches:
The method of claim 13, wherein the new coded packet is a random linear combination of one or more information packets [Anderson ¶0028-32 see rationale for combination as in claim 13].

Regarding claim 18, Hua-Anderson teaches:
The method of claim 13, wherein the FEC packet is a random linear combination of one or more information packets [Anderson ¶0028-32 see rationale for combination as in claim 13].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (“Hua”) (US 20110103377 A1) in view of Anderson et al. (“Anderson”) (US 20160191402 A1) and Bonar et al. (“Bonar”) (US 20100124196 A1).

Regarding claim 16, Hua-Anderson teaches:
The method of claim 13.
Hua teaches efforts to maximize quality of transmission but does not expressly teach the claimed bit-filling process however Bonar teaches wherein determining at least the first path and determining at least the second path is via a bit-filling process configured to maximize throughput and minimize delay on the MP communication channel [¶0032 devices such as computers, and ¶0135-148, maximize throughput, minimize delay by selecting a path(s) at any given time Figure 5, considered bit-filling process for data to be transmitted ¶0131 considered bit-filling as data comprises bits ¶0006 and there is no further indication of the bit-filling process thus any manipulation of bits for transmission considered bit-filling].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify bit filling for maximizing throughput and minimizing delay in Hua. Hua already teaches methods for minimizing delay and achieving high call quality as in Figure 5B-5C but does not expressly teach the claimed limitation. It would have been obvious to modify the channel / link selection of Hua to maximize throughput and minimize delay as in Bonar ¶0135-148.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478